Citation Nr: 1040787	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  03-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a left thoracotomy with pleuritis, 
prior to May 14, 2009.

2.  Entitlement to a disability rating in excess of 30 percent 
for postoperative residuals of a left thoracotomy with pleuritis, 
from May 14, 2009.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA), Medical and Regional Office Center (RO), 
in Wichita, Kansas.  The RO, in pertinent part, had continued a 
10 percent disability rating for the service-connected 
postoperative residuals of a left thoracotomy with pleuritis.  
Jurisdiction of this matter was subsequently transferred to that 
of the RO located in Oakland, California.

In June 2006, the Veteran testified at a personal hearing over 
which one of the undersigned Veterans Law Judges of the Board 
presided while at the RO in Oakland, California.  Unfortunately, 
the transcript of that hearing did not contain substantial 
portions of the Veteran's hearing testimony.  Therefore, in 
August 2007, this matter was remanded by the Board so that the 
Veteran could be scheduled for an additional hearing before a 
Veterans Law Judge of the Board.

In June 2008, the Veteran testified at a second hearing over 
which one of the undersigned Veterans Law Judges of the Board 
presided while at the RO in Oakland, California.  A transcript of 
the hearing has been associated with the Veteran's claims file.  

This matter was then before the Board in January 2009, at which 
time, in pertinent part, it was remanded for additional 
development.  At that time, the issues on appeal also included 
entitlement to service connection for flat feet and fungus of the 
toe nails.  By rating action dated in April 2010, the RO granted 
the claim of service connection for flat feet and fungus of the 
toe nails.  The RO also granted entitlement to a separate 
disability rating for scars of the left anterior thorax, 
effective as of the date of the Veteran's claim.  As these grants 
of service connection represent a complete grant of the benefits 
sought on appeal, the issues are no longer before the Board.

In the April 2010 rating decision, the RO also determined that 
the Veteran's service-connected postoperative residuals of a left 
thoracotomy with pleuritis warranted an increased disability 
rating of 30 percent, effective as of May 14, 2009.  However, 
applicable law provides that absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the 
appeal as to the issue of a disability rating greater than 
assigned, therefore, the issue remains in appellate status.

In the most recent VA examination report dated in May 
2009, the examiner indicated that the Veteran had 
intercostal traumatic neuritis of T-9 that was at least as 
likely as not related to either pre-thoracotomy 
biopsy/aspiration or the thoracotomy.  The Veteran is 
service-connected for residuals of a left thoracotomy with 
pleuritis, however, the issue of service connection for 
intercostals traumatic neuritis secondary to the service-
connected residuals of a left thoracotomy with pleuritis 
has not been adjudicated by the RO.  As such, the Board 
does not have jurisdiction of the issue.  Absent a 
decision, a notice of disagreement and a substantive 
appeal the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  The issue is, therefore, referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 14, 2009, the Veteran's residuals of a left 
thoracotomy with pleuritis are not manifested by cor pulmonale; 
or by Forced Expiratory Volume in One Second (FEV-1) less than 71 
percent of predicted value; or the ratio of FEV-1 to Forced Vital 
Capacity (FVC) less than 71 percent; or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) 
less than 66 percent predicted; or a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or right ventricular hypertrophy; or 
pulmonary hypertension; or episode(s) of acute respiratory 
failure; or the need for outpatient oxygen therapy.

2.  From May 14, 2009, the Veteran's residuals of a left 
thoracotomy with pleuritis are not manifested by cor pulmonale; 
or by FEV-1 less than 56 percent of predicted value; or the ratio 
of FEV-1 to FVC less than 56 percent; or DLCO(SB) less than 56 
percent predicted; or a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or right ventricular hypertrophy; or pulmonary 
hypertension; or episode(s) of acute respiratory failure; or the 
need for outpatient oxygen therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for postoperative residuals of a left thoracotomy with pleuritis, 
prior to May 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6844 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for postoperative residuals of a left thoracotomy with pleuritis, 
from May 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6844 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2002, June 2003, March 2006, August 
2006, May 2008, July 2008, February 2009, and June 2010 the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The foregoing correspondence 
also provided the Veteran with the requisite notice with respect 
to the Dingess requirements.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board finds 
that the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under the 
mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Service connection postoperative residuals of a left thoracotomy 
with pleuritis was granted in July 1976, and rated as 20 percent 
disabling, effective as April 22, 1975.  In April 1978, the 
assigned disability rating was reduced to noncompensable, 
effective as of August 1, 1978.  In June 1979, the RO assigned a 
10 percent disability rating effective as of August 1, 1978.  In 
March 1999, the Veteran submitted a claim for an increased 
disability rating for the service-connected postoperative 
residuals of a left thoracotomy with pleuritis.

VA outpatient treatment records dated from June 1998 to May 1999 
show that the Veteran was treated intermittently for symptoms 
which included left-sided chest pain associated with nausea and 
chronic productive cough.  These records show that while the 
Veteran continued to report chest pain, he ultimately denied 
cough, sputum production, or shortness of breath.  Breath sounds 
were clear, and there was no evidence of chest tenderness.

A VA examination report dated in June 1999 shows that the Veteran 
reported pain on the left side of his body around the location of 
a biopsy scar  which seemed to be chronic over the years.  He 
also reported being a pack a day smoker since his service in 
Vietnam.  The diagnosis was lung condition previously diagnosed 
as being pleuritic in nature.  His X-rays revealed pleuritic 
scarring.  There was a current condition about a nodule which was 
being followed.  Pulmonary function tests were said to reveal 
mild obstruction.  The actual pulmonary function test results are 
not of record.

A VA respiratory diseases examination report dated in March 2002 
shows that the Veteran did not exhibit cough on examination.  He 
was not short of breath, took no medication for his lungs, did 
not use spray, and had only some vague anterior chest pain in the 
area of the thoracotomy scar.  A chest film obtained during the 
preceding year revealed a left basilar scar and small nodular 
density, as well, as some blunting of the left costophrenic 
angle.  Physical examination of the lungs did not reveal any 
increased anterior-posterior diameter of the chest.  Percussion 
note of the chest was normal.  Breath sounds were normal and he 
had a normal pulmonary excursion.  The diagnosis was history of 
left thoracotomy, exploratory left thoracotomy in 1974, etiology 
undetermined, with residual discomfort and a scar, with no 
symptoms of cough, shortness of breath, etc., at this time.  The 
examiner added that no specific lung disease was found on this 
examination.  A history of pleurisy was also noted. 

The associated VA pulmonary function test, also dated in March 
2002, revealed an FEV-1 of 72 percent of predicted, and a FEV-
1/FVC of 100 percent of predicted.  The clinician indicated that 
flow volume suggested sub-optimal patient effort, therefore, 
interpretation of this spirometry was difficult.  There did not 
appear to be a severe obstructive defect.

A VA chest X-ray dated in February 2006 shows that the Veteran 
was given an impression of old pleuroparenchymal reaction, left 
base and probable emphysema without evidence of acute 
superimposed processes.

During his June 2008 personal hearing, the Veteran described the 
onset of his lung disability in service as having pleural 
effusion removed from his lungs.  He described the residual scar 
(for which he is now separately service connected), and 
associated pain which he assessed as severe.

A VA respiratory examination report dated in May 2009 shows that 
the Veteran exhibited no history of respiratory neoplasm, 
pneumothorax, empyema, asthma, cough, hemoptysis, dyspnea, 
anorexia, swelling, respiratory failure, fever, or periods of 
incapacitation.  A history of weekly wheezing and chest pain was 
noted.  The Veteran's primary complaint was severe left sides 
pain at the level of his thoracotomy scars.  Physical examination 
revealed no venous congestion, edema, or abnormal respiratory 
findings.  Diaphragm excursion was normal.  There was no 
deformity of the chest wall.  X-rays revealed hyperinflated 
lungs; and no mass, infiltrates, effusion, or congestion.  The 
diagnosis was chronic obstructive pulmonary disease, caused by 
tobacco use, with associated left sided chest wall pain.  There 
were no effects on the Veteran's usual daily activities.  He did 
not complain of breathing difficulties.  

The associated VA pulmonary function test, dated in June 2009, 
revealed an FEV-1 of 86 percent of predicted, a FEV-1/FVC of 69 
percent of predicted, and a DLCO (SB) of 63 percent predicted..  
The clinician reported that the FEV1/FVC was reduced, the FEV1 
was mildly reduced, and the FVC was normal.  There was no 
significant post-bronchodilator response.  The total lung 
capacity was normal, but the respiratory volume was slightly 
elevated.  The DLCO was reduced.  The impression was mild 
obstructive ventilator defect without significant post-
bronchodilator response, but this did not preclude its clinical 
use.  The elevated respiratory values reflected air trapping.  
The reduced DLCO in this setting was consistent with pulmonary 
emphysema.

The Veteran's postoperative residuals of a left thoracotomy with 
pleuritis are currently rated, by analogy, under Diagnostic Code 
6844 which provides the rating criteria for post surgical 
residuals (lobectomy, pneumonectomy, etc.), and are evaluated 
pursuant to the General Rating Formula for Restrictive Lung 
Disease.  The General Rating Formula assigns a 10 percent 
disability rating when there is FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 
to 80 percent predicted.  FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted, is rated 30 percent disabling.  FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) 
warrants a 60 percent disability rating.  The maximum 100 percent 
disability rating is warranted where there is FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC is less 
than 40 percent, or; DLCO (SB) is less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; there 
is cor pulmonale (right heart failure), or; there is right 
ventricular hypertrophy, or; there is pulmonary hypertension 
(shown by Echo or cardiac catheterization) or; there are episodes 
of acute respiratory failure, or; requires outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic Codes 6844 (2009).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add 
provisions that clarify the use of pulmonary function tests in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, entitled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" includes a provision requiring 
pulmonary function tests to evaluate respiratory conditions 
except in certain situations.  When the pulmonary function tests 
are not consistent with clinical findings, evaluation should 
generally be based on the pulmonary function tests unless the 
examiner states why they are not a valid indication of 
respiratory functional impairment in a particular case.  38 
C.F.R. § 4.96 (d)(3) (2009).

Residuals of a left thoracotomy with pleuritis, prior to May 14, 
2009

After reviewing the pertinent evidence of record, the Board 
concludes that the Veteran's service-connected respiratory 
disorder prior to May 14, 2009, was manifested by symptoms that 
were consistent with the criteria for a 10 percent disability 
rating.  In this regard, pulmonary function testing has 
consistently demonstrated an FEV-1 of at least 71 percent of 
predicted, an FEV-1/FVC of at least 71 percent, and a DLCO (SB) 
of at least 66 percent of predicted.  In June 1999, pulmonary 
function tests were said to reveal mild obstruction.   In March 
2002, pulmonary function tests revealed an FEV-1 of 72 percent of 
predicted, and a FEV-1/FVC of 100 percent of predicted.   During 
the period prior to May 14, 2009, the Veteran's FEV-1/FVC and 
DLCO (SB) results have consistently shown mild pulmonary 
impairment consistent more with a 10 percent disability rating, 
and do not support assignment of a higher disability rating.


Residuals of a left thoracotomy with pleuritis, from May 14, 2009

After reviewing the pertinent evidence of record, the Board 
concludes that the Veteran's service-connected respiratory 
disorder from May 14, 2009, was manifested by symptoms that were 
consistent with the criteria for a 30 percent disability rating.  
In this regard, the VA pulmonary function testing conducted in 
June 2009, in conjunction with the May 14, 2009 VA respiratory 
examination, revealed a FEV-1 of 86 percent of predicted, a FEV-
1/FVC of 69 percent of predicted, and a DLCO (SB) of 63 percent 
predicted.  These findings are consistent with the assignment of 
a 30 percent disability rating under the General Rating Formula 
For Restrictive Lung Disease.  The findings demonstrated an FEV-1 
of at least 56 percent of predicted, an FEV-1/FVC of at least 56 
percent, and a DLCO (SB) of at least 56 percent of predicted.  
The clinical finding of record dated from May 14, 2009, do not 
support assignment of a disability rating higher than 30 percent.

The Board also finds that over the entire period of time this 
issue has been on appeal, the evidence of record has not shown 
that the Veteran has cor pulmonale or right ventricular 
hypertrophy.  Nor does the evidence suggest that the Veteran's 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption, or that he otherwise required oxygen therapy.  In 
fact, the VA examiner in May 2009 concluded that there were no 
effects on the Veteran's usual daily activities, and the Veteran 
reported no problems with breathing.

In sum, the Veteran has not demonstrated findings on pulmonary 
function tests of FEV-1, FEV-1/FVC, or DLCO (SB) limited to an 
extent consistent with the criteria for a rating higher than 10 
percent prior to May 14, 2009, or for a rating higher than 30 
percent from May 14, 2009.  The medical evidence of record also 
fails to show any findings such as cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or the need for oxygen therapy which 
are associated with the service-connected disorder.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals. Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, he is 
not competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness 
must be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Board has also reviewed the record to determine if a rating 
higher than 10 percent was warranted for the lung disorder during 
any distinct period of time prior to May 14, 2009, and whether a 
rating higher than 30 percent was warranted for the lung disorder 
during any distinct period of time since May 14, 2009.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As already discussed, the 
Board finds that all pulmonary function test results of record 
were considered in the respective periods of time and there is no 
evidence of any additional period in which a staged disability 
rating would be appropriate.  Accordingly, the Board finds that 
an increased disability rating for residuals of a left 
thoracotomy with pleuritis is denied.  38 C.F.R. § 4.3.

Extra-schedular consideration

Finally, the Board finds that the Veteran's residuals of a left 
thoracotomy with pleuritis do not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is 
a three-step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's residuals of a left thoracotomy with 
pleuritis.  Accordingly, the claim will not be referred for 
extra-schedular consideration. 


ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of a left thoracotomy with pleuritis, prior to May 14, 
2009, is denied.

A disability rating in excess of 30 percent for postoperative 
residuals of a left thoracotomy with pleuritis, from May 14, 
2009, is denied.


			
             RAYMOND F. FERNER                           JOHN E. 
ORMOND, JR.
	       Acting Veterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals


	                         
__________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


